SEABULK INTERNATIONAL, INC.

RESTRICTED STOCK AGREEMENT

Pursuant to the Amended and Restated Equity Ownership Plan

AGREEMENT made as of the xxxth day of xxx, between SEABULK INTERNATIONAL, INC.,
a Delaware corporation (the “Company”), and      (“Employee”).

1. Award.

(a) Shares. Pursuant to the Amended and Restated Equity Ownership (the “Plan”),
the Company hereby grants      (the “Restricted Shares”) of the Company’s common
stock, par value $0.01 per share (“Stock”), as hereinafter provided in
Employee’s name subject to certain restrictions thereon, as set forth herein.

(b) Issuance of Restricted Shares. The Restricted Shares shall be issued upon
acceptance hereof by Employee and subject to the conditions of this Agreement.

(c) Plan Incorporated. Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and conditions set forth in the Plan, including future amendments thereto, if
any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.

2. Restricted Shares. Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company or employing subsidiary for any reason other than (i) normal
retirement, (ii) death or (iii) disability as determined by the Company or
employing subsidiary, or except as otherwise provided in the last sentence of
subparagraph (b) of this Paragraph 2, Employee shall, for no consideration,
forfeit to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as “Forfeiture Restrictions.” The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Shares in accordance with the following schedule provided that
Employee has been continuously employed by the Company from the date of this
Agreement through the lapse date:

              Percentage of Total     Number of Restricted Shares     as to
which Forfeiture Lapse Date   Restrictions Lapse
date
    — %
date
    — %
date
    — %

date —%

date —%

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Corporate
Change of Control (as such term is defined in the Plan), or (ii) the date
Employee’s employment with the Company is terminated by reason of death,
disability (as determined by the Company or employing subsidiary) or retirement.
In the event Employee’s employment is terminated for any other reason, the
Compensation Committee of the Board of Directors (the “Committee”) may, in the
Committee’s sole discretion, approve the lapse of Forfeiture Restrictions as to
any or all Restricted Shares still subject to the Forfeiture Restrictions, such
lapse to be effective on the date of such approval or Employee’s termination
date, if later.

(c) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in Employee’s name, pursuant to which Employee shall have voting
rights and shall be entitled to receive all dividends unless and until the
Restricted Shares are forfeited pursuant to the provisions of this Agreement.
The certificate shall bear a legend evidencing the nature of the Restricted
Shares, and the Company may cause the certificate to be delivered upon issuance
to the Secretary of the Company or to such other depository as may be designated
by the Company as a depository for safekeeping until the forfeiture occurs or
the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
award. Upon request of the Committee, Employee shall deliver to the Company a
stock power, endorsed in blank, relating to the Restricted Shares then subject
to the Forfeiture Restrictions. Upon the lapse of the Forfeiture Restrictions
without forfeiture, the Company shall cause a new certificate or certificates to
be issued without legend in the name of Employee for the shares upon which
Forfeiture Restrictions lapsed. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such shares. The Company shall not be obligated to issue
or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.

3. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in income to Employee for
federal or state income tax purposes, Employee shall deliver to the Company at
the time of such receipt or lapse, as the case may be, such amount of money or
shares of unrestricted Stock as the Company may require to meet its withholding
obligation under applicable tax laws or regulations, and, if Employee fails to
do so, the Company is authorized to withhold from any cash or Stock remuneration
then or thereafter payable to Employee any tax required to be withheld by reason
of such resulting compensation income.

4. Status of Stock. Employee agrees that the Restricted Shares will not be sold
or otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws. Employee also agrees (i) that the
certificates representing the Restricted Shares may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Restricted Shares on the stock transfer records of the Company if such
proposed transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

1

5. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.

6. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Restricted Shares.

7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

SEABULK INTERNATIONAL, INC.

By:     

     

Employee

2